DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: On page 3 of the instant disclosers, last paragraph , line 2, “cavity 18” should be  - - cavity 20 - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mott (US 5,500,635). Mott discloses a light-up speed sensing shoe apparatus (210, 710, 810, etc., see figures 1-24) comprising: a shoe body (upper 214, etc.); an outsole (sole-and-heel 212, etc.) coupled to the shoe body; an insole (liner 834, see figure 16) coupled to the outsole (212, 812, etc.) within the shoe body; an impact sensor (piezoelectric impact sensor 218 comprised of a sheet or layer  by the piezoelectric impact sensor); a battery (impact sensor 218 is electrically connected to a circuit 220 which contains a battery pack 222) coupled within the outsole, the battery being in operational communication with the microprocessor; and a plurality of lights coupled to the outsole, the plurality of lights being in operational communication with the microprocessor (shoe can be provided with numerous light-emitting devices, one or more impact sensing elements, a temperature sensor and appropriate circuitry to process the impact and temperature information. This information is then used to light appropriate light-emitting devices such as to display a bar graph of temperature or force of .
With respect to claim 2, figure 13 of Mott discloses that the impact sensor 9(piezoelectric sensor 718) being coupled proximate a toe portion of the outsole.
	With respect to claim 3, Mott discloses the  light-up speed sensing shoe apparatus further comprising the outsole (see figures 15-16) having an outer face and an inner face (foot contacting surface), the inner face having a sensor cavity and a battery cavity; the impact sensor being coupled within the sensor cavity and the battery being coupled within the battery cavity; the insole being removably disposed within the shoe body (Referring to FIGS. 15 and 16, a piezoelectric impact sensor 818 is located in the proximal end 830 of the heel and covered by the heel cushion or liner 834. The sensor 818 is electrically connected to an electronics capsule 850 located in the midsole 812. The electronics capsule 850 may be mounted in any orientation in addition to the orientation shown. This electronics capsule contains the circuitry and battery pack required to process the signal generated by impacts on sensor 818. When a signal is generated by sensor 818 of sufficient magnitude to be detected by the circuitry of the capsule 850, this circuitry turns on LED 826 which is electrically connected to the capsule 850 via leads 828).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mott in view of .Mott in view of Powell (US 4,130,951). Mott as described above discloses all the limitations of the claims except for the outsole having a translucent section. Powell discloses a light-up shoe apparatus wherein optical fibers 20 are embedded in the sole 12, which is composed of flexible transparent or translucent plastic material. The heel 14 is also composed of transparent plastic, but is hollow, FIG. 3; and contains a battery 24 powered flashlight 26; and an illuminated compartment 28. Therefore, it would have been obvious to one of ordinary skill in the art to make the outsole of Mott with a translucent section as taught by Powell to make it aesthetically more pleasing to the consumer. 
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mott in view of Campbell (Pub. No. US 2018/0213879). Mott as described above discloses all the limitations of the claims except for a transceiver coupled within the outsole, the transceiver being in operational communication with the microprocessor and being configured to be in operational communication with an app on a smartphone. Campbell discloses an article of footwear that includes a controller to receive communications from the wireless device, and/or to send information to the app on the wireless device. The controller may include elements to carry out its function. For example, the controller may include a receiver/transmitter, transceiver, and/or antenna for communicating with the wireless device. The controller may include " smart" technology such as a microprocessor, etc. to process and execute the instructions, information, and/or signal received from the control unit or wireless unit or the information received .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mott in view of Powell and Campbell. Mott discloses a light-up speed sensing shoe apparatus (210, etc. see figures 1-24) comprising: a shoe body (upper 214, etc.); an outsole (combination of sole 816 and midsole 812, etc.) coupled to the shoe body (upper 814, see figure 15), the outsole having an outer face (ground contacting face) and an inner face (foot contacting face, see figures 16-16A), the inner face having a sensor cavity and a battery cavity (Referring to FIGS. 15 and 16, a piezoelectric impact sensor 818 is located in the proximal end 830 of the heel and covered by the heel cushion or liner 834. The sensor 818 is electrically connected to an electronics capsule 850 located in the midsole 812. The electronics capsule 850 may be mounted in any orientation in addition to the orientation shown. This electronics capsule contains the circuitry and battery pack required to process the signal generated by impacts on sensor 818), the sensor cavity being positioned proximal a toe portion of the outsole (see figure 13), the outsole having a heel portion extending up the shoe body; an insole .
Powell discloses a light-up shoe apparatus wherein optical fibers 20 are embedded in the sole 12, which is composed of flexible transparent or translucent plastic material. The heel 14 is also composed of transparent plastic, but is hollow, FIG. 3; and contains a battery 24 powered flashlight 26; and an illuminated compartment 28. Therefore, it would have been obvious to one of ordinary skill in the art to make the outsole of Mott with a translucent section as taught by Powell to make it aesthetically more pleasing to the consumer.
The combination of Mott and Powell discloses a translucent section within the heel portion, the translucent section being an obround shape extending from a lateral side of the outsole to a medial side of the outsole.
Campbell discloses an article of footwear that includes a controller to receive communications from the wireless device, and/or to send information to the app on the wireless device. The controller may include elements to carry out .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are light-up speed sensing shoe apparatuses analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


	JMM
03/23/2022